DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 01/08/2021 is acknowledged.


Election/Restrictions
Newly submitted claims 22-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The limitation of “plurality of conductive bond structures disposed between the protrusions of the MEMS substrate” was not present in the original claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4,7,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Pub No. 20170203962), in view of Wang et al (outgassing study of thin films used for poly-SiGe based vacuum packaging MEMS, Microelectronics Reliability 51 (2011) 1878-1881).


 	With respect to claim 1, Cheng et al discloses a device substrate (112,Fig.10) comprising a first microelectromechanical systems (MEMS) device (108,Fig.10) and a second MEMS device (106,Fig.10)  laterally offset from the first MEMS device (Fig.10); a capping structure (130,Fig.10) overlying the device substrate, wherein the capping structure comprises a first cavity (128,118, Fig.10) overlying the first MEMS device and a second cavity (126,116,Fig.10) overlying the second MEMS device, wherein the first cavity has a first gas pressure (P2,Fig.10), and wherein the second cavity has a second gas pressure (p1,Fig.10) different from the first cavity (Abstract); and an outgas layer (110,Fig.10), abutting the first cavity (Fig.10), wherein the outgas layer comprises an outgas material having an outgas species (Para 16); however Cheng et al does not explicitly disclose and wherein the outgas material is amorphous. On the other hand, Wang et al discloses Polycrystalline SiGe has outgas material (Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Cheng et al according to the teachings of Wang et al such that poly-Sige is used as outgas material, because Polycrystalline SiGe is commonly available material in the industry.

 	With respect to claim 2, Wang et al discloses wherein the outgas material comprises amorphous silicon (Abstract).

 	With respect to claim 3, Wang et al discloses wherein the outgas material comprises hydrogenated amorphous silicon and the outgas species comprises hydrogen (Abstract, because desorption gas is hydrogen).

 	With respect to claim 4, Cheng et al discloses wherein the device substrate comprises: a semiconductor substrate (112,Fig.2; para 17), an interconnect structure overlying the semiconductor substrate (134,Fig.2), wherein the interconnect structure comprises an interconnect dielectric structure (136,Fig.2) and a top conductive wire layer disposed along an upper surface of the interconnect dielectric structure (138,Fig.2); a passivation structure overlying the interconnect dielectric structure (114,Fig.2); a MEMS substrate (124,Fig.2) disposed between the interconnect structure and the capping structure, wherein the MEMS substrate comprises a first moveable structure (108,Fig.2) of the first MEMS device and a second moveable structure (106,Fig.2) of the second MEMS device; and wherein the outgas layer (110,Fig.2) is disposed within the passivation structure vertically above the top conductive wire layer. It would have been obvious to one of ordinary skill in the art a the time of invention to modify Fig.10 according to the teachings of Fig.2, such that ILD and transistors are provided below the MEMS package in order to control the functionality of the MEMs.

 	With respect to claim 7, the arts cited above do not explicitly disclose wherein the semiconductor substrate comprises a crystalline form of the outgas material which is poly SiGe. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that polySiGe is used as a substrate material since it is a common material used in the industry.

With respect to claim 9, the arts cited above do not explicitly disclose wherein the first MEMS device is an accelerometer and the second MEMS device is a gyroscope. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the first MEMS device is an accelerometer and the second MEMS .


Claims 5-6,10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Pub No. 20170203962), in view of Wang et al (outgassing study of thin films used for poly-SiGe based vacuum packaging MEMS, Microelectronics Reliability 51 (2011) 1878-1881), in view of Lin et al (US Pub No. 20140225206).

 	With respect to claim 5, the arts cited above do not explicitly disclose a getter layer abutting the second cavity, wherein the getter layer is configured to getter the outgas species from the second cavity; and wherein the outgas layer is configured to outgas the outgas species into the first cavity such that the first gas pressure is greater than the second gas pressure. On the other hand, Lin et al discloses a getter layer (42,Fig.2) abutting the second cavity (28,Fig.2), wherein the getter layer is configured to getter the outgas species from the second cavity (46,Fig.2); and wherein the outgas layer (36,Fig.2) is configured to outgas the outgas species into the first cavity (24,Fig.2) such that the first gas pressure is greater than the second gas pressure (Fig.2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the second cavity has a getter layer in order to assure that the first cavity has a higher pressure than the second cavity.

 	With respect to claim 6, the arts cited above do not explicitly disclose wherein the first gas pressure is approximately 1 atmosphere and the second gas pressure is approximately 0 atmosphere. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the second cavity would have a near atmosphere pressure and the first cavity would have a lower than 1 atmosphere pressure in "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 10, Cheng et al discloses a semiconductor substrate (112,Fig.2) comprising a first material (Para 17); an interconnect structure (134,Fig.2) overlying the semiconductor substrate; a passivation structure (114,Fig.2) overlying the interconnect structure; a microelectromechanical systems (MEMS) substrate (124,Fig.2) overlying the interconnect structure, wherein the MEMS substrate comprises a first moveable structure (108,Fig.2) and a second moveable structure (106,Fig.2) laterally offset from the first moveable structure;a capping substrate (130,Fig.2) overlying the MEMS substrate, wherein the capping substrate comprises a first cavity (128,Fig.2) overlying the first moveable structure and a second cavity (126,Fig.2) overlying the second moveable structure, wherein the first cavity has a first gas pressure (Abstract) and the second cavity has a second gas pressure (Abstract), and; and an outgas layer disposed within the passivation structure (110,Fig.2) and abutting the first cavity, wherein the outgas layer is configured to release the outgas species into the first cavity (Fig.2), such that the first gas pressure is greater than the second gas pressure (Abstract). However, Cheng et al does not explicitly disclose wherein the outgas layer comprises a second material, and wherein the second material is an amorphous form of the first material, wherein the capping substrate comprises the first material; a getter layer disposed within the second cavity, wherein the getter layer is configured to getter an outgas species from the second cavity.  On the other hand, Wang et al discloses Polycrystalline SiGe has outgas material (Abstract, poly SiGe is the same as amorphous). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Cheng et al according to the teachings of Wang et al such that poly-Sige is used as outgas material, because Polycrystalline SiGe  is commonly available 

With respect to claim 11, Cheng et al in view of Wang et al discloses wherein the first material comprises crystalline silicon (as was described above) and the second material comprises hydrogenated amorphous silicon  (Wang et al Abstract, because desorption gas is hydrogen).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Pub No. 20170203962), in view of Wang et al (outgassing study of thin films used for poly-SiGe based vacuum packaging MEMS, Microelectronics Reliability 51 (2011) 1878-1881), in view of Liu et al (US Pub No. 20140225).

 	With respect to claim 8, the arts cited above do not explicitly disclose a first stopper structure disposed within the first cavity and underlying the first moveable structure; and a second stopper structure disposed with the second cavity and underlying the second moveable structure. On the other hand, Liu et al discloses a first stopper (122,Fig.1) structure disposed within the first cavity (on the left,Fig.1) and underlying the first moveable structure (108,Fig.1); . 

 Claims 13-14,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Pub No. 20170203962), in view of Wang et al (outgassing study of thin films used for poly-SiGe based vacuum packaging MEMS, Microelectronics Reliability 51 (2011) 1878-1881), in view of Lin et al (US Pub No. 20140225206), in view of Liu et al (US Patent No. 9695039).


 	With respect to claim 13, Fig.2 of Cheng et al does not explicitly disclose a first stopper structure underlying the first moveable structure and abutting the first cavity; a bonding structure laterally offset from the first moveable structure; and wherein the outgas layer is spaced laterally between the bonding structure and the first stopper structure. On the other hand, Cheng et al in Fig.10 discloses a bonding structure (314, Fig.10). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Fig.2 according to the teachings of Fig.10 such that a bonding structure is formed in order to increase the distance between the movable section and the bottom structure in order to increase the distance between movable section and the substrate; therefore, making sure the system works properly. However, Cheng et al does not explicitly disclose a first stopper structure underlying the first moveable structure and abutting the first cavity. On the other hand, Liu et al discloses a first stopper (122,Fig.1) structure disposed within the first cavity (on the left,Fig.1) and underlying the first moveable structure (108,Fig.1), abutting the first cavity (Fig.1). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the 


With respect to claim 14, Liu et al discloses a second stopper structure (120,Fig.1) underlying the second moveable structure (Fig.1) and abutting the second cavity (Fig.1). However, arts cited above do not explicitly disclose and wherein the getter layer is disposed between the second stopper structure and the interconnect structure. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the outgas layer is spaced laterally between the bonding structure and the first stopper structure, as a design choice.

With respect to claim 21, Cheng et al discloses wherein a bottom surface of the bonding structure is vertically below a bottom surface of the outgas layer (Fig.10) and a top surface of the bonding structure is vertically above a top surface of the outgas layer (Fig.10).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/            Examiner, Art Unit 2895